Exhibit 8.1 List of Subsidiaries Optibase Inc., a California corporation Optibase Real Estate Miami LLC, a Delaware limited liability company Optibase 2Penn LLC, a Delaware limited liability company OPTX Equity LLC, a Delaware limited liability company OPTX Lender LLC, a Delaware limited liability company Optibase FMC LLC, a Delaware limited liability company Optibase Real Estate Europe Sarl, a Luxemburg company Optibase RE1 Sarl, a Luxemburg company OPCTN SA, a Luxemburg company Eldista GmbH, a Swiss company
